DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 12/24/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.
Amendment
Applicant submitted amendments on 12/24/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Hoogerwef in view of Tomioka does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 12/24/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 21-27 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 21-27 are allowed since the closest prior arts are  Liu et al (U.S. Patent Pub. No. 2019/0377972), Rim et al (U.S. Patent Pub. No. 2019/0221313), Panciatcici et al (U.S. Patent Pub. No. 2018/0365565). 
However, when looking at all the available prior arts, none teach that displaying each of the plurality of trained models in association with at least one corresponding second image of the plurality of second images, at least one piece of a plurality of pieces of first label information and the plurality of combinations in an order of arrangement compliant with the priority levels, wherein the plurality of pieces of first label information each indicate a desired result of processing of each of the plurality of first images, and wherein the plurality of combinations comprises the trained model, at least one second image, and at least one piece of first evaluation information that correspond to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 12/24/2021. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665